Citation Nr: 0126766	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-16 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disability 
including chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1945 to 
February 1949 and from August 1950 to November 1951.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 RO rating decision which denied 
service connection for a lung disability including COPD.  The 
veteran testified in support of his claim at a Board 
videoconference hearing in September 2001.  


FINDINGS OF FACT

The veteran's current lung disability including COPD was not 
present during service or for many years thereafter, and it 
was not caused by any incident of service.  


CONCLUSION OF LAW

A lung disability including COPD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from September 
1945 to February 1949 and from August 1950 to November 1951.  
His service medical records do not refer to complaints of or 
treatment for a lung condition.  A February 1949 separation 
examination noted that the lungs and chest had no significant 
abnormalities, and there was also a notation that a chest X-
ray showed no significant abnormalities.  On a medical 
history form for an August 1950 entrance examination, the 
veteran gave a history of having pneumonia in 1939, and the 
reviewing examiner noted there were no residuals.  The August 
1950 entrance examination indicated that the lungs and chest 
had no significant abnormalities, and there was a notation 
that facilities were not available for a chest X-ray.  An 
October 1951 separation examination noted the lungs and chest 
were normal.  An October 1951 radiology report of a chest X-
ray for the separation examination noted that there was no 
evidence of active pulmonary disease; that in the left first 
anterior interspace, in the peripheral lung zone, there was 
noted a faint area of increased density of no apparent 
pathological significance and probably representing overlying 
soft tissue shadow, although this should be reexamined in 4 
to 5 months; and that findings were not considered 
disqualifying.  On a separate October 1951 record, the doctor 
who performed the clinical evaluation for the service 
separation examination reported that this chest X-ray was 
negative, and that the veteran was physically qualified for 
release from active duty.  

An August 1953 medical record shows the veteran sought VA 
medical treatment for pain in the left lumbar area.  The 
assessment was renal calculus versus muscle strain.  On a 
routine general medical examination at that time it was noted 
that the lungs were clear. 

Private treatment records from J. D. Dedman, M.D., dated from 
September 1980 to April 2000, note that the veteran was 
treated for multiple ailments including variously diagnosed 
lung conditions.  A September 1980 treatment record notes 
that the veteran recently had an upper respiratory infection, 
that his reported past medical history included bronchitis 
when he left service, that he presently smoked cigarettes and 
that he had done so for the last 30 years, that current 
findings included diminished breath sounds with scattered 
fibrotic inspiratory sounds but no wheezes, and that current 
diagnoses included COPD, bronchitis.  A July 1982 treatment 
record also notes diagnoses including COPD.  A June 1984 
record notes that diagnoses included COPD, cigarette induced.  
Subsequent treatment records include diagnoses of COPD, 
cigarette induced; COPD with bronchitis, cigarette induced, 
progressive; COPD, with no cigarettes since January 1994; 
bronchitis; and COPD, asthmatic bronchitis, with no 
cigarettes since January 1994.  

In April 2000, the veteran filed a claim for service 
connection for a lung condition which he said was chronic 
bronchitis which turned into emphysema.  He said the 
condition started in service, possibly in 1948.

The file shows that the RO asked the veteran to submit or 
identify all medical evidence to support his claim.  The 
veteran indicated that, other than the medical evidence 
summarized above, there are not other available medical 
records to support his claim.

In his August 2000 substantive appeal, the veteran reported 
that at the time of his discharge from service, he was called 
back for a physical due to a spot they found on his lungs.  
He reported that he was diagnosed with bronchitis at that 
time and that he was told to see a private doctor when he 
returned home.  He said he felt this was the start of his 
problem.

At the September 2001 hearing before a member of the Board, 
the veteran initially testified that he believed that he was 
first diagnosed with acute bronchitis in 1949 prior to being 
separated from service.  He reported that when he was 
separated from his first period of service the doctor found 
something on his X-ray and diagnosed him with acute 
bronchitis.  He stated that he went to a family physician 
within six months of his first separation and the physician 
diagnosed bronchitis.  The veteran reported that he was not 
treated for bronchitis during his second period of service.  
However, he later stated that he was diagnosed with acute 
bronchitis when he was separated from service for the second 
time.  The veteran's representative noted the contents of the 
radiology report of the October 1951 chest X-ray for the 
separation examination, including the recommendation that the 
veteran be reexamined in a few months.  The veteran indicated 
that he could not remember whether he had an additional 
examination.  He stated that he had been unsuccessful in 
obtaining treatment records from family physicians as they 
were deceased.  The veteran indicated that he was presently 
treated for acute bronchitis or emphysema.

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim.  Medical 
records have been obtained, and the veteran has indicated 
that no other supporting medical records are available.  
There is competent medical evidence to decide the claim, and 
a VA examination is not warranted given the evidence of 
record.  Accordingly, the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
the related VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The service medical records from the veteran's 1945-1949 and 
1950-1951 periods of active duty show no complaints of or 
treatment for a lung disorder including COPD.  The 1949 
separation examination from the first period of service was 
negative for a lung disorder.  At the 1951 separation 
examination, the lungs were normal on clinical evaluation.  A 
radiology report of a chest X-ray for the 1951 separation 
examination noted there was no evidence of active pulmonary 
disease.  This report also noted that there was a faint area 
of increased density noted in the peripheral lung zone, which 
was of no apparent pathological significance and probably 
represented overlying soft tissue shadow, although it was 
recommended that such be reexamined in several months.  The 
doctor who performed the clinical evaluation for the 1951 
separation examination stated that the chest X-ray was 
negative.  The Board finds that the medical evidence as a 
whole from the 1951 separation examination indicates that no 
chronic lung disorder including COPD was present at that 
time; even the radiology report does not suggest that the 
questionable density was representative of active pulmonary 
disease.

The first clinical evidence of a chronic lung disability is a 
1980 treatment report from Dr. Dedman, more than 28 years 
after the veteran's last separation from service, which noted 
diagnoses including COPD, bronchitis.  It was noted the 
veteran smoked cigarettes and had done so for many years.  
There was a notation, as to past medical history, that the 
veteran reportedly had bronchitis when he left service.  Such 
notation was apparently based solely on a history provided by 
the veteran, and thus this medical record has no probative 
value in linking the condition with service.  See Reonal v. 
Brown, 5 Vet.App. 458 (1993).  Subsequent medical records, 
dated to 2000, indicate diagnoses of COPD, bronchitis, and 
asthma, and a number of the records contain comments which 
suggest the lung problems are related to smoking (the veteran 
reportedly quit smoking in 1994).  These medical records do 
not link the lung condition with service.

The veteran has alleged that his current lung disability was 
first manifest at the time of his separation from one of his 
periods of service.  It is unclear from his hearing testimony 
as to whether he alleges that he was told he had acute 
bronchitis at the time of his separation from his first or 
second period of service.  However, in either case, the 
veteran, as a layman, is not competent to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The weight of the competent medical evidence demonstrates 
that a chronic lung disorder including COPD was not present 
in service or for many years later, and the current lung 
disorder was not caused by any incident of service.  Based on 
all the evidence, the Board must conclude that a chronic lung 
disorder including COPD was not incurred in or aggravated by 
service.

As the preponderance of the evidence is against the claim for 
service connection for a lung disability including COPD, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  



ORDER

Service connection for a lung disability including COPD is 
denied.  





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

